Dore, J.
(dissenting in part). I concur in remitting the proceedings to the Comptroller for the determination of the prevailing rate of wages for the period applicable but I dissent in part as to the propriety of the 10% deduction made by that officer and vote to grant the prevailing rate of wages without any deduction for vacation or pension benefits. (Labor Law, § 220, subds. 1, 3, 5, par. a; cf. also §§ 220-a, 220-b.)
Martin, P. J., Townley, Glennon and Untermyer, JJ., concur in Per Curiam opinion; Dore, J., dissents in part in opinion.
Proceedings remitted to the Comptroller of the City of New York for determination of the prevailing rate of wages for the period applicable to the complaints of petitioners Hoof and Hilseher. Settle orders on notice in conformity with the Per Curiam opinion.